   Case 18-10011-SMT    Doc 24    Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                                  Document Page 1 of 8
The document below is hereby signed.

Signed: December 12, 2018




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge
                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    THOMAS A. MAURO,                       )     Case No. 18-00107
                                           )     (Chapter 7)
                            Debtor.        )
                                           )
                                           )
    SARAH J. LANDISE,                      )
                                           )
                            Plaintiff,     )
                                           )
                       v.                  )     Adversary Proceeding
                                           )     No. 18-10011
    THOMAS A. MAURO,                       )
                                           )     Not for publication in
                            Defendant.     )     West’s Bankruptcy Reporter.

         MEMORANDUM DECISION AND ORDER DENYING DEFENDANT’S MOTION
     TO RECONSIDER BUT GRANTING DEFENDANT’S MOTION TO AMEND FACTUAL
    RECITATIONS OF COURTS MEMORANDUM DECISION AND ORDER RE ABSTENTION

         The court entered a Memorandum Decision and Order re

    Abstention (Dkt. No. 19) on October 2, 2018, wherein the court

    held that it would abstain from hearing the state law issue of

    damages in a civil case still pending in the Superior Court for

    the District of Columbia.         The Defendant/Debtor, Thomas A. Mauro,

    filed a Motion for Reconsideration on October 15, 2018, wherein

    Mauro contends that the court made several incorrect factual
Case 18-10011-SMT   Doc 24   Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                             Document Page 2 of 8


assertions, and asks the court to reconsider its decision to

abstain or in the alternative, amend the fact section of the

Memorandum Decision and Order re Abstention.            For the following

reasons, the court will amend the factual section of the

Memorandum Decision and Order re Abstention, but will deny

Mauro’s Motion for Reconsideration.

                                      I

      The recitation of facts in the Memorandum Decision and Order

re Abstention was not a finding of facts, but a recitation of the

facts as presented by the parties, and was written to give

context to the issues being considered.           However, the court

recognizes that several facts were incorrect in its decision.

Accordingly, the Memorandum Decision and Order re Abstention

(Dkt. No. 19) is amended to read as follows:

      The facts of this case go back more than 30 years to 1987

when Landise and Mauro began practicing law together in the

District of Columbia.        Landise left the practice in 1989 and

Mauro retained several hundreds of cases that were still pending

when Landise left including a large personal injury case against

Otis Elevator Company.        Mauro procured a judgment that was

affirmed upon subsequent appeal in 1992, and collected a

contingency fee for successful representation in that case.

      Landise filed a civil action against Mauro in the Superior

Court on February 21, 1992, before the judgment in the Otis


                                       2
Case 18-10011-SMT   Doc 24   Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                             Document Page 3 of 8


Elevator case was affirmed, alleging that a partnership was

formed in 1987.     The civil action originally went to trial in

1993, wherein the jury found that a partnership had not been

formed.   The District of Columbia Court of Appeals reversed and

remanded the action back to the Superior Court.             The Superior

Court held a second trial in July 2000.           Judge William Jackson

bifurcated the issue of whether the partnership was formed and

the issue of damages.        The jury found a partnership had been

formed by an oral agreement, but the jury did not decide the

issue of damages.     Now, more than 18 years later, the issue of

damages has still not been decided.

      The case remained pending in the Superior Court, and on

January 24, 2018, the matter was referred to an Auditor-Master

with a prohibition against reconsidering issues already decided

by the Court of Appeals of the District of Columbia and with a

deadline “to file a written report with appropriate findings and

recommendations with the Court no later than October 19, 2018, or

as soon thereafter as these tasks can be expeditiously

accomplished.”      Landise v. Mauro, No. 1992 CA 2456, at 2 (D.C.

Jan. 24, 2018) (Order of Referral to Auditor-Master).              A status

meeting was also scheduled for November 16, 2018.

      Mauro initiated his bankruptcy case by filing a voluntary

petition under chapter 7 of the Bankruptcy Code on February 20,

2018.   Landise filed this adversary proceeding on May 24, 2018.


                                       3
Case 18-10011-SMT   Doc 24   Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                             Document Page 4 of 8


At the scheduling conference held on July 31, 2018, the court

raised the issue of abstention, and on August 17, 2018, the court

issued an order for the parties to show cause why the court ought

not abstain pending issuance of a final judgment in the Superior

Court.   Landise responded in favor of abstention.            Mauro,

however, objects to abstention and asks that this court decide

the issue of damages and the issue of nondischargeability.

                                      II

      Mauro filed his motion to reconsider within 14 days after

entry of the Memorandum Decision and Order re Abstention.

Accordingly, the motion will be considered under Fed. R. Civ. P.

59, made applicable by Fed. R. Bankr. P. 9023.             Under Rule 59(e),

a court may reconsider a final order if the “court finds that

there is an intervening change of controlling law, the

availability of new evidence, or to correct a clear legal error

or prevent manifest injustice.”            Firestone v. Firestone, 76 F.3d

1205, 1208 (D.C. Cir. 1996).        Such motions “are disfavored and

relief from judgment is granted only when the moving party

establishes extraordinary circumstances.”            Niedermeier v. Office

of Baucus, 153 F. Supp. 2d 23, 28 (D.C. 2001).

      Mauro does not contend that there has been an intervening

change in the law, or the availability of new evidence.                 Mauro’s

contention rests on the fact that the Superior Court case has

been pending for 26 years, and asserts that the court would not


                                       4
Case 18-10011-SMT   Doc 24   Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                             Document Page 5 of 8


be required to reconsider issues already decided.

      However, Mauro has not shown how the case is any more likely

to proceed quicker in this court than it has in the Superior

Court.   The facts, as presented by the parties, only show that

both parties have caused the delays.          Even the additional

information of the assignment of an Auditor-Master in 2003 shows

that any continued prolongation of the case will depend on the

actions of the parties, and is not dependant on which court

decides the issues.     Mauro has not provided, nor alleged, any

facts to show that an Auditor-Master in 2018 could not have

addressed the remaining issues and successfully brought the case

to a close, but for the filing of Mauro’s bankruptcy case in

February 2018.      Whether an Auditor-Master had been appointed in

2003, and whether Landise litigated the identity of the Auditor-

Master for several years, does not show that the case was going

to continue to languish in the Superior Court with the

appointment of another Auditor-Master in 2018.             It does show that

the parties have done a good job at prolonging the resolution of

this case on their own.       There is no indication that the parties

are any less likely to create delays in this court than they have

in the Superior Court.

      Moreover, the court again emphasizes that the issues

previously decided by a jury in the Superior Court are not

subject to a final order, and thus are not given collateral


                                       5
Case 18-10011-SMT   Doc 24   Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                             Document Page 6 of 8


estoppel effect, which means that any issue already decided by a

jury can be relitigated in this court.           The issue of whether the

debt is nondischargeable will necessarily raise many of the same

questions and issues already considered by the jury.              There is no

way for the court to get around reconsidering issues that the

jury has already considered and decided.           It would be a breach of

judicial comity, and a waste of judicial resources, for this

court to rehear those issues decided by a jury more than 18 years

ago.

       Furthermore, the fixing of damages is uniquely a state law

issue and should be considered by the state court, not the

bankruptcy court.     Comity is not served by removing a case from

the Superior Court because the parties’ own actions have

prevented that court from making a final decision.

       Mauro may also be arguing a clear legal error due to the

court’s misstatement of facts.         However, the court did not place

reliance on the facts that Mauro asked the court to amend when

making its determination to abstain from hearing the state issue

of damages.    The facts as to whether the alleged partnership

began in 1985 or 1987; whether the alleged partnership ended in

1987 or 1989; and whether the lawsuit began on February 21, 1992

or February 22, 1992, were irrelevant to the court’ decision.

Whether Mauro retained “several cases” or “several hundred

cases”; whether Landise filed the lawsuit before or after the


                                       6
Case 18-10011-SMT   Doc 24    Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                              Document Page 7 of 8


Ottis Elevator case was affirmed; whether Landise hired an

attorney in 1990 to conduct an accounting; and whether the

parties attempted, or did not attempt, to reach a settlement,

played no part in the court’s decision.            The facts of whether

Landise alleged a breach of fiduciary duty by not sharing

collected contingency fees; whether the jury found for Mauro, or

found that no partnership had been formed (which would still mean

that the jury found for Mauro); and the reason for Judge

Jackson’s bifurcation of the civil suit in the Superior Court

(whether the jury could or could not answer all interrogatories)

are all irrelevant to whether the court should or should not

abstain from hearing the issue of damages.

      The court relied on comity and the fact that the issues left

to be decided are state law issues in deciding to abstain.                 The

fixing of damages is uniquely a state law issue, and the state

law issues predominate over the bankruptcy issue of

nondischargeability.         If the Superior Court found that Landise

had suffered no damages, then there would not even be a

nondischargeability issue to decide.           This alone weighed heavily

on an overwhelming majority of the abstention factors in favor of

abstention.

      The essential facts that the court did consider were that a

jury had already decided the issue of liability, and all that was

left to decide is the issue of damages, but, as already mentioned


                                        7
Case 18-10011-SMT                                                                                       Doc 24   Filed 12/14/18 Entered 12/14/18 12:24:46   Desc Main
                                                                                                                 Document Page 8 of 8


above, because no final and appealable order had been entered,

the jury finding could not be given collateral estoppel, which

means this court may be required to reconsider issues already

decided by a jury.                                                                                         None of those facts have been changed by the

amended facts that Mauro has asked the court to make.

                              Accordingly, Mauro has not shown an intervening change in

the law, the availability of new evidence, or a clear legal error

for the court to reconsider its final order abstaining from

hearing the state law issues still under consideration.

Therefore, the court will deny Mauro’s Motion for

Reconsideration.

                                                                                                                          IV

                              Based on the foregoing, it is

                              ORDERED that Mauro’s request that the facts be amended is

GRANTED.                                                    It is further

                              ORDERED that Mauro’s Motion for Reconsideration is otherwise

DENIED.

                                                                                                                                     [Signed and dated above.]

Copies to: Recipients of e-notification of filings.




R:\Common\TeelSM\TTD\Orders\Mtn to Reconsider\Order Denying Mtn to Reconsider_Landise v. Mauro_v2.wpd
                                                                                                                           8
